Citation Nr: 0703722	
Decision Date: 02/05/07    Archive Date: 02/14/07

DOCKET NO.  00-15 263	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for residuals of a rotator cuff tear of the left shoulder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel




INTRODUCTION

The veteran served on active military duty from October 1966 
to October 1985.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The Board denied the claim on 
appeal by a February 2006 decision.  The veteran appealed 
this decision to the United States Court of Appeals for 
Veterans Claims (Court).  Based on a February 2006 Joint 
Motion for Court Remand (Joint Motion), the Court remanded 
this appeal for development in compliance with the Joint 
Motion.


ORDER TO VACATE

VA regulations provide that an appellate decision may be 
vacated by the Board at any time upon the request of the 
veteran or his representative, or on the Board's own motion 
when there has been a denial of due process.  38 C.F.R. § 
20.904(a) (2006).  Here, the Court remanded the Board's 
decision in this matter, finding that the decision as written 
precluded effective judicial review.  Therefore, the Board 
finds that its decision of February 22, 2006 failed to 
provide the veteran due process under the law.  Accordingly, 
in order to prevent prejudice to the veteran, the February 
2006 decision of the Board must be vacated in its entirety, 
and a new decision will be entered as if that decision by the 
Board had never been issued.


ORDER

The December 20, 2005 decision of the Board is vacated.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

